Colt, J.
Unless the lease of the plaintiff to Keegan, under whom the tenant claims, was legally terminated by the plaintiff for the alleged forfeiture for nonpayment of rent, this action cannot be maintained. Many objections are taken by the defendant to the validity of the plaintiff’s proceedings. We confine ourselves to one which is in our opinion decisive.
The claim of the plaintiff is stricti juris. He seeks to enforce a forfeiture; and courts always lean against penalties and forfeitures. To entitle himself to recover the possession of the leased premises, he must show that all the necessary forms which the law has prescribed have been scrupulously observed. There must be a demand for rent on the day it is due, at a convenient time before sunset. There is nothing in the terms of this lease to show that the common law requirement of demand is waived or dispensed with. Where no place of payment is named, a tender upon the land is good, and prevents forfeiture. And if the lessor desires to enforce a forfeiture, he must demand the rent upon the leased premises at the most notorious place. The demand was not made upon the premises, but upon Keegan, who lived with his family some distance from the tenements leased. It is unnecessary to consider whether there was a proper entry for breach of condition, or whether the alleged forfeiture was waived by receipt of rent. 1 Saund. 287, note 16 Jackson v. Harrison, 17 Johns. 66. Bowman v. Foot, 29 Conn. 331. McQuesten v. Morgan, 34 N. H. 400. Fifty Associates v. Howland, 11 Met. 99. Exceptions overmlecL